Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  In claim 21, the recitation “the dimmable illumination light source”, lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al (US Pub. No. 2006/0056855).
Regarding claim 1, Nakagawa et al teaches an optical wireless communication system comprising a transmitter apparatus, shown on Fig. 18, that comprises:
an illumination light source (316) configured to output visible light for illumination purposes, and a controller (311) configured to control operation of the illumination light source to produce modulation of the visible light to provide an optical wireless communication signal representing data (see paragraph [0228]);

	Regarding claim 4, wherein the further light output by the further light source is light that is invisible to the human eye (see paragraph [0224, 0231]).
	Regarding claim 5, wherein the further light output by the further light source comprises infrared or ultraviolet light (see paragraph [0224]).
	Regarding claim 6, wherein the controller may control the illumination light source and the further light source such that the illumination light source and the further light source transmit said data at substantially the same time (see paragraph [0229] and Fig. 1; illuminative light communication and infrared light communication are in ON state which suggests that data is substantially transmitted the same time).
	Regarding claim 7, wherein the illumination light source and the further light source have substantially the same field of view (as shown on Fig. 18, the illumination light source and the further light source are both pointing downward which suggests that they have the same field of view).
Regarding claim 8, shown on Fig. 20, Nakagawa et al teaches that wherein the illumination light source and the further light source form part of said luminaire (infrared light emitting element is part of the lighting system 331).

Regarding claim 23, Nakagawa et al teaches a method of transmitting data using optical wireless communication comprising:
controlling operation of an illumination light source configured to output visible light for illumination purposes, to produce modulation of the visible light to provide an optical wireless communication signal representing data (see paragraph [0228]); and
controlling operation of a further light source configured to output further light, to produce modulation of the further light to provide a further optical wireless communication signal representing substantially the same data (see paragraph [0228]; see also Fig. 19 which shows both sources are in the ON state), wherein the visible light and the further light have different wavelengths (infrared signal and visible light signal inherently have different wavelengths).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 18, 19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (US Pub. No. 2006/0056855) in view of Sasai (US Pub. No. 2009/0208221).
Regarding claim 9, as discussed above, Nakagawa et al teaches luminaire and further light source and differs from the claimed invention in that Nakagawa et al does not specifically teach that the illumination light source forms part of a luminaire and the further light source forms part of a further component, separate from the luminaire.  Sasai teaches optical wireless system wherein the illumination light source forms part of a luminaire and the further light source (infrared source) forms part of a further component, separate from the luminaire (see Fig. 1 which shows light transmitting section is separate from infrared light).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the arrangement of the illumination light source and the further light source, such that the illumination light source forms part of a luminaire and the further light source forms part of a further component, separate from the luminaire, as taught by Sasai, because this would amount to design choice by simply arranging two optical elements, the illumination light source and the further light source.  Such arrangement would not have altered the function of the illumination light source and/or the further light source and the result would have been predictable.
	Regarding claim 10, on Fig. 18, Nakagawa et al teaches a receiver apparatus (322) for receiving the visible light and the further light and differs from the claimed invention in that wherein the receiver apparatus comprises at least one demodulator for demodulating the optical wireless communication signals from the visible light and the further light.  Sasai teaches receiver (120) at least one demodulator (123 and/or 124) for demodulating the optical wireless communication signals from the visible light and the further light (see Fig. 1).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the optical receiver of Nakagawa et al, by providing at least one demodulator, as taught by Sasai, in order to receive the original data signal.
	Regarding claim 11, in view of the above combination, Sasai further teaches wherein the receiver apparatus comprises at least one sensor for sensing each of the visible light and the further light to produce respective sensor signals, and the receiver apparatus is configured to combine the sensor signals to obtain a combined signal (see paragraph [0090]; “…the data processing section 125 combines the low-speed data and the high-speed data to reconstruct the transmission data”).
	Regarding claim 12, in view of the above combination, shown on Fig. 1, Sasai further teaches wherein the at least one sensor (121 and/or 122) senses the visible light to produce a first sensor signal and senses the further light to produce a second sensor signal.
	Regarding claim 13, in view of the above combination, Sasai further teaches wherein the receiver apparatus further comprises a selector for selecting one or both of the first and second sensor signals, wherein the receiver apparatus is configured to extract data from the selected signal (see paragraph [0100]; “…the first filter section 421 receives the electric signals (the modulation signal for visible light and the spread modulation signal for infrared light) outputted by the light receiving section 420, and extracts the modulation signal for visible light which exists in the low frequency band… the second filter section 422 receives the electric signals outputted by the light receiving section 420, and extracts the spread modulation signal for infrared light which exists in the high frequency band.”).
	Regarding claim 18, in view of the above combination, on Fig. 5, Sasai further teaches wherein the receiver apparatus (423) comprises at least one sensor (420) and the same sensor is used for sensing both the visible light and the further light.
	Regarding claim 19, in view of the above combination, on Fig. 5, Sasai further teaches wherein the receiver apparatus comprises a filter configured to at least partially block light having at least some wavelengths other than the wavelengths of the visible light and the further light (see paragraph [0100]; “…the first filter section 421 receives the electric signals (the modulation signal for visible light and the spread modulation signal for infrared light) outputted by the light receiving section 420, and extracts the modulation signal for visible light which exists in the low frequency band… the second filter section 422 receives the electric signals outputted by the light receiving section 420, and extracts the spread modulation signal for infrared light which exists in the high frequency band.”).
Regarding claim 22, an optical wireless communication receiver apparatus that comprises:
transmitting visible light and further light have different wavelengths (see paragraph [0228]), wherein the visible light and the further light have different wavelengths (infrared signal and visible light signal inherently have different wavelengths) and are each modulated to provide respective optical wireless communication signals, and the optical wireless communication signals represent substantially the same data (see paragraph [0228]; see also Fig. 19 which shows both sources are in the ON state). 
On Fig. 18, Nakagawa et al teaches a receiver apparatus (322) for receiving the visible light and the further light and differs from the claimed invention in that Nakagawa et al does not specifically teach at least one sensor for sensing each of received visible light and received further light to produce at least one sensor signal; and demodulation circuitry and a processing resource for performing a demodulation and processing with respect to the at least one sensor signal to obtain said data.  On Fig. 5, Sasai teaches at least one sensor (420) for sensing each of received visible light (111) and received further light (112) to produce at least one sensor signal; and demodulation circuitry (123, 124) and a processing resource for performing a demodulation and processing with respect to the at least one sensor signal to obtain said data (see paragraph [0100]; “…the first filter section 421 receives the electric signals (the modulation signal for visible light and the spread modulation signal for infrared light) outputted by the light receiving section 420, and extracts the modulation signal for visible light which exists in the low frequency band… the second filter section 422 receives the electric signals outputted by the light receiving section 420, and extracts the spread modulation signal for infrared light which exists in the high frequency band.”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the optical receiver of Nakagawa et al, by providing at least one sensor for sensing each of received visible light and received further light to produce at least one sensor signal; and demodulation circuitry and a processing resource for performing a demodulation and processing with respect to the at least one sensor signal to obtain said data, as taught by Sasai, in order to receive the original data signal.
Regarding claim 24, Nakagawa et al teaches a method of receiving data using optical wireless communication comprising: 
transmitting visible light and further light have different wavelengths (see paragraph [0228]), wherein the visible light and the further light have different wavelengths (infrared signal and visible light signal inherently have different wavelengths) and are each modulated to provide respective optical wireless communication signals, and the optical wireless communication signals represent substantially the same data (see paragraph [0228]; see also Fig. 19 which shows both sources are in the ON state). 
On Fig. 18, Nakagawa et al teaches a receiver apparatus (322) for receiving the visible light and the further light and differs from the claimed invention in that Nakagawa et al does not specifically teach sensing each of received visible light and received further light to produce at least one sensor signal, and performing a demodulation process with respect to the at least one sensor signal to obtain said data.  On Fig. 5, Sasai teaches at least one sensor (420) for sensing each of received visible light (111) and received further light (112) to produce at least one sensor signal; and demodulation circuitry (123, 124) and a processing resource for performing a demodulation and processing with respect to the at least one sensor signal to obtain said data (see paragraph [0100]; “…the first filter section 421 receives the electric signals (the modulation signal for visible light and the spread modulation signal for infrared light) outputted by the light receiving section 420, and extracts the modulation signal for visible light which exists in the low frequency band… the second filter section 422 receives the electric signals outputted by the light receiving section 420, and extracts the spread modulation signal for infrared light which exists in the high frequency band.”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the optical receiver of Nakagawa et al, by providing at least one sensor for sensing each of received visible light and received further light to produce at least one sensor signal; and demodulation circuitry and a processing resource for performing a demodulation and processing with respect to the at least one sensor signal to obtain said data, as taught by Sasai, in order to receive the original data signal.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (US Pub. No. 2006/0056855) in view of Wei et al (US Pub. No. 2018/0069628).
Regarding claim 2, Nakagawa et al teaches illumination light source, as discussed above, and differs from the claimed invention in that Nakagawa et al does not specifically teach that the illumination light source is dimmable.  However, it is well known in visible light communication system to control the illumination light source to be dimmable.  Wei et al teaches visible light communication wherein the illumination light source is dimmable (see paragraphs [0004, 0006, 0007 and 0024]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the optical wireless communication system of Nakagawa et al by providing control to the illumination light source such that it is dimmable, as taught by Wei et al, in order to provide desires luminous intensity.
Regarding claim 21, Nakagawa et al teaches an optical wireless communication transmitter, shown on Fig. 18, apparatus that comprises:
an illumination light source (316) configured to output visible light for illumination purposes;
a controller (311) configured to control operation of the illumination light source to produce modulation of the visible light to provide an optical wireless communication signal representing data (see paragraph [0228]); and
a further light source (317) configured to output further light, wherein the controller is configured to control operation of the further light source to produce modulation of the further light to provide a further optical wireless communication signal representing substantially the same data (see paragraph [0228]; see also Fig. 19 which shows both sources are in the ON state), wherein the visible light and the further light have different wavelengths (see paragraph [0228]), wherein the visible light and the further light have different wavelengths (infrared signal and visible light signal inherently have different wavelengths).
Nakagawa et al teaches illumination light source, as discussed above, and differs from the claimed invention in that Nakagawa et al does not specifically teach that the illumination light source is dimmable.  However, it is well known in visible light communication system to control the illumination light source to be dimmable.  Wei et al teaches visible light communication wherein the illumination light source is dimmable (see paragraphs [0004, 0006, 0007 and 0024]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the optical wireless communication system of Nakagawa et al by providing control to the illumination light source such that it is dimmable, as taught by Wei et al, in order to provide desires luminous intensity.

Allowable Subject Matter
Claims 3 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Son et al (US Pub. No. 2008/0298811) is cited to show transferring an optical signal in a wireless visible light communication system.
Pederson et al (US Pub. No. 2008/0310850) is cited to show LED light communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637


/DALZID E SINGH/Primary Examiner, Art Unit 2637